DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a memory system, a memory controller, and a management method of characteristic information of a semiconductor device
The claimed invention as set forth in claim 1 recites features such as:
A memory system comprising: 
a non-volatile memory; and 
a memory controller configured to control the non-volatile memory, the memory controller including: 
at least one monitor circuit configured to generate a monitor signal indicating at least one characteristic that varies based on a variation in a manufacturing process condition under which the memory controller was manufactured; 
a digitization circuit configured to digitize the monitor signal at a plurality of timings to generate a plurality of digitized monitor signals, each of the plurality of digitized monitor signals having a first size; and 
a compression circuit configured to compress the plurality of digitized monitor signals into first data having the first size.

The prior arts of record, namely Burns et al. (US-20040108866), teach FIG. 1A is a high-level block diagram of process monitor system 102 corresponding to that shown in FIG. 1. Process monitor system 102 includes a process monitor module 182 at least partially constructed on IC chip 103 and coupled with controller 114. Process monitor module 182 includes circuits 104, 106, 108, and 112, or alternative arrangements and portions thereof, for example, which cooperate to produce one or more digitized sense signals 164 indicative of one or more of process-dependent circuit parameters, and/or temperature, and/or power supply voltage of IC chip 103. For example, module 182 produces a digitized signal 164a indicative of a process-dependent circuit parameter of IC chip 103, a digitized signal 164b indicative of a temperature of IC chip 103, and a digitized signal 164c indicative of a power supply voltage of IC chip 103. Module 182 may provide each of digitized signals 164 to controller 114 in parallel (i.e., concurrently) or serially (i.e., sequentially). Controller 114 operates on digitized signals 164 and controls the operation of circuit 182. (¶ [0059]).

The prior arts of record, namely Liu et al. (US-20170371565), teach Storage device controller 118 may include logic to receive requests from CPU 102 (e.g., via CPU memory controller 112 or I/O controller 110), cause the requests to be carried out with respect to memory 116, and provide data associated with the requests to CPU 102 (e.g., via CPU memory controller 112 or I/O controller 110). Controller 118 may also be operable to detect and/or correct errors encountered during memory operation. In an embodiment, controller 118 also tracks the number of times particular cells (or logical groupings of cells) have been written to in order to perform wear leveling and/or to detect when cells are nearing an estimated number of times they may be reliably written to. In performing wear leveling, the storage device controller 118 may evenly spread out write operations among blocks of the memory 116 such that particular blocks are not written to more than other blocks. In various embodiments, controller 118 may also monitor various characteristics of the storage device 106 such as the temperature or voltage and report associated statistics to the CPU 102. (¶ [0034]).

The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 1. Independent claims 10 and 13 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        05/21/2022